Citation Nr: 1430001	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  13-17 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1971 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision of the Denver, Colorado, regional office (RO) of the Department of Veterans Affairs (VA).  

The Board has reviewed the Veteran's electronic record (Virtual VA and VBMS) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

The Veteran appeared before the undersigned Veterans Law Judge at a hearing at the RO in June 2014.  A transcript of this hearing is included in the electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during active service.  

2.  The Veteran has a current diagnosis of bilateral hearing loss.

3.  The competent medical opinions are in equipoise regarding whether the Veteran's current hearing loss is the result of the acoustic trauma to which he was exposed in service.





CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Board finds that the duty to notify and the duty to assist have been met.  Furthermore, as this decision will be a complete grant of the benefits sought on appeal, any failure to do so did not result in any harm to the Veteran. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

If other organic diseases of the nervous system become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  Sensorineural hearing loss is considered to be such an organic disease.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The Veteran contends that he has developed bilateral hearing loss as a result of acoustic trauma he sustained during active service.  He states that he operated heavy machinery during service, and that he did so without the benefit of hearing protection or a sound proof cab.  The Veteran further notes that he served in an airborne unit, and that he spent many hours in noisy aircraft without hearing protection.  

The Veteran was afforded a VA hearing examination in April 2012.  The diagnosis was sensorineural hearing loss in the frequency range of 500 to 4000 Hertz.  The test results demonstrate that this hearing loss meets the requirements of 38 C.F.R. § 3.385.  The first requirement for service connection for hearing loss has been met.  

The service treatment records are negative for complaints of hearing loss, and there is no evidence of a diagnosis of hearing loss.  Audiometric testing conducted at his May 1971 entrance examination was normal.  His May 1974 discharge examination also shows that he underwent audiometric testing, and that his hearing was normal.  However, the Veteran has testified that he operated heavy machinery during service, and that he was exposed to aircraft noise.  His testimony is confirmed by his personnel records.  The Board concedes that the Veteran was exposed to acoustic trauma during service, and the requirement of an in-service injury has been met.  

Even though the Veteran has evidence of an in-service injury and a current disability, this is not yet sufficient to support a grant of service connection.  The evidence must still demonstrate that there is a relationship between the injury in service and the current disability before he can prevail.  In this case, there are two conflicting medical opinions regarding such a relationship.  

The audiologist who conducted the April 2012 VA examination reviewed the Veteran's claims folder and determined that the Veteran was exposed to hazardous noise levels while in service.  However, electronic hearing testing conducted at enlistment and at discharge showed that the Veteran did not have hearing loss in service, as there was no significant threshold shift beyond normal variability while in service.  Therefore, the examiner opined that the Veteran's hearing loss was less likely than not caused by or the result of noise exposure in service.  

In contrast, the Veteran submitted the May 2014 report of a hearing examination with a private audiologist.  The Veteran gave a history of noticing the onset of hearing loss and tinnitus in the 1980's.  Previously, while in the service, he would experience tinnitus after a day of working with heavy equipment.  This would lessen overnight but return the next day after additional noise exposure.  The Veteran served as a heavy equipment operator and a paratrooper, and he was also exposed to weapons and explosions during basic training.  He did not have any hearing protection.  The examiner further stated that there were notes in the Veteran's records of whisper testing being performed in January 1972 and November 1972, and that the Veteran passed these tests.  The examiner said that the whisper test was not an accurate method of hearing testing and did not measure the high frequencies.  Based on a review of the clinical notes and assessment, the audiologist opined that the Veteran's hearing loss was more likely than not associated with his time in the military and is due to the noise he was exposed to while operating heavy equipment.  

The Board finds that these two opinions are of relatively equal evidentiary weight.  Both opinions were formulated by audiologists, and both were based on a review of the record and examination of the Veteran.  The May 2014 private examiner refers to two whisper tests which the Board has been unable to identify in the Veteran's records, but does not refer to the audiological testing conducted with the Veteran's May 2014 discharge examination.  However, this does not change the key point of the opinion, which is that the Veteran's current hearing loss is associated with the acoustic trauma he sustained in service.  The two opinions are in relative equipoise, which means that all reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b).  As there is evidence of a current disability, an injury in service, and a causal relationship between the two, entitlement to service connection for bilateral hearing loss is warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


